Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5, 6, 7, 10, 11, 12, 14, 15, 16, 17, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20130301605) in view of CHEN et al. (US 20020136183).

Regarding claims 2, 12, 17, KIM et al. (US 20130301605) teaches a device for soliciting one or more channel status responses, the device comprising storage and processing circuitry, the processing circuitry coupled to storage, the processing circuitry configured to: 
determine a plurality of user devices associated with a multiuser communication over a wireless channel (par. 65-67, group poll message to a group of wireless client devices, a resource allocation for at least one of a sequence of time slots and a range of frequency sub-bands for transmitting response messages by the members of the group), wherein the wireless channel is associated with a plurality of subcarrier frequencies (par. 65-67, a resource allocation for at least one of a sequence of time slots and a range of frequency sub-bands for transmitting response messages by the members of the group); 
assign a first subset of subcarrier frequencies to a first user device of the plurality of user devices (par. 65-67, 111, 113, 115), wherein the first subset is associated with a first subcarrier frequency (par. 65-67, 111, 115, a polling message comprising information related to resource allocation that at least partly indicates a resource allocation in time-frequency space for a wireless client device…Each of the client devices in a group is allocated its own sequential time slot or parallel frequency sub-band for transmitting its respective response message, which indicating by time slot index and sub-band index as in par. 113); 
assign a second subset of subcarrier frequencies to a second user device of the plurality of user devices (par. 65-67, 111, 113, 115), wherein the second subset is associated with a second subcarrier frequency (par. 65-67, 111, 115, a polling message comprising information related to resource allocation that at least partly indicates a resource allocation in time-frequency space for a wireless client device…Each of the client devices in a group is allocated its own sequential time slot or parallel frequency sub-band for transmitting its respective response message, which indicating by time slot index and sub-band index as in par. 113); 
cause to send a channel status request poll to the plurality of user devices, wherein the channel status request poll comprises a first indication of a first time period for the plurality of user devices to simultaneously transmit their respective channel status response (par. 65-67, 111, 115, 127, group poll message to a group of wireless client devices, a polling message comprising information related a resource allocation for at least one of a sequence of time slots and a range of frequency sub-bands for transmitting response messages by the members of the group as further indicating in par. 131, 134, 139, which indicating by time slot index and sub-band index as in par. 113), a second indication of the first subcarrier frequency for the first user device to transmit a first channel status response (par. 65-67, 111, 113, 115, 131, 134, 139), and a third indication of the second subcarrier frequency for the second user device to transmit a second channel status response (par. 65-67, 111, 115, group poll message to a group of wireless client devices, a polling message comprising information related a resource allocation for at least one of a sequence of time slots and a range of frequency sub-bands for transmitting response messages by the members of the group and Each of the client devices in a group is allocated its own…parallel frequency sub-band for transmitting its respective response message as further indicating in par. 131, 134, 139, , which indicating by time slot index and sub-band index as in par. 113); 
identify the first channel status response received from the first user device over the first subset of subcarrier frequencies during the first time period (par. 65-67, 111, 115, 131, 134, 136, 139, when 4 STAs are allocated in one 2 MHz sub-band (parallel ACK) for 4 MHz, 8 MHz, and 16 MHz bands, which indicating by time slot index and sub-band index as in par. 113); determine, based on the first channel condition (par. 87, to detect whether the channel is busy. A carrier sensing scheme may be used wherein a node wishing to transmit data has to first listen to the channel for a predetermined amount of time to determine whether or not another node is transmitting on the channel within the wireless range. If the channel is sensed to be idle, then the node may be permitted to begin the transmission process. If the channel is sensed to be busy, then the node may delay its transmission for a random period of time called the backoff interval), that the first user device is ready for data communication (par. 96, The polling list is used to force the polling of contention free mobile devices capable of being polled, whether or not the access point has pending traffic to transmit to those mobile devices; par. 127, is used to indicate to the access point (AP) whether or not STA has data to transmit), wherein the channel condition is associated with the first channel status response and the first subcarrier frequency (par. 87, 96, the channel condition would that the data can transmit on the channel, e.g. polling or data, and channel condition indicating the channel or subcarrier frequency as in par. 65); 
(par. 65-67, 111, 115, 131, 134, 136, 139, when 4 STAs are allocated in one 2 MHz sub-band (parallel ACK) for 4 MHz, 8 MHz, and 16 MHz bands, which indicating by time slot index and sub-band index as in par. 113); and 
determine, based on the second channel condition (par. 87, to detect whether the channel is busy. A carrier sensing scheme may be used wherein a node wishing to transmit data has to first listen to the channel for a predetermined amount of time to determine whether or not another node is transmitting on the channel within the wireless range. If the channel is sensed to be idle, then the node may be permitted to begin the transmission process. If the channel is sensed to be busy, then the node may delay its transmission for a random period of time called the backoff interval), that the second user device is ready for data communication (par. 96, The polling list is used to force the polling of contention free mobile devices capable of being polled, whether or not the access point has pending traffic to transmit to those mobile devices; par. 127, is used to indicate to the access point (AP) whether or not STA has data to transmit), wherein the second signal strength is associated with the second channel status response and the second subcarrier frequency (par. 87, 96, the channel condition would that the data can transmit on the channel, e.g. polling or data, and channel condition indicating the channel or subcarrier frequency as in par. 65).
However, KIM does not teach determine, based on a comparison of a first signal strength to a threshold signal strength greater than zero, that the first user device is 
But, CHEN et al. (US 20020136183) in a similar or same field of endeavor teaches determine, based on a comparison of a first signal strength to a threshold signal strength greater than zero, that the first user device is ready for data communication (par. 7, continually polling the slave devices to determine which slave devices require a clear channel to transmit data; par. 66, determine if the air channel is clear by measuring the RF energy on air at the antenna and determining if the strength of the received signal is below a specified threshold); determine, based on a comparison of a second signal strength to the threshold signal strength greater than zero, that the first user device is ready for data communication (par. 7, continually polling the slave devices to determine which slave devices require a clear channel to transmit data; par. 66, determine if the air channel is clear by measuring the RF energy on air at the antenna and determining if the strength of the received signal is below a specified threshold);
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the filed to implement the system or method as taught by CHEN in the system of KIM to compare the signal strength to the threshold to determine the channel for the device is ready for data communication.
The motivation would have been to prevent collision.


Regarding claims 4, 14, 19, KIM teaches the device of claim 2, wherein the processing circuitry is further configured to assign a third subset of subcarrier frequencies to a third user device of plurality of user devices (par. 65-67, 111, 115, a polling message comprising information related to resource allocation that at least partly indicates a resource allocation in time-frequency space for a wireless client device…Each of the client devices in a group is allocated its own sequential time slot or parallel frequency sub-band for transmitting its respective response message, which indicating by time slot index and sub-band index as in par. 113).

Regarding claims 5, 15, 20, KIM teaches the device of claim 4, wherein the processing circuitry is further configured to identify a third channel status response received from the third user device over the third subset of subcarrier frequencies (par. 65-67, 111, 115, 131, 134, 136, 139, when 4 STAs are allocated in one 2 MHz sub-band (parallel ACK) for 4 MHz, 8 MHz, and 16 MHz bands, which indicating by time slot index and sub-band index as in par. 113).

Regarding claim 6, 16, 21, KIM teaches the device of claim 5, wherein the third channel status response is simultaneously received during the first time period (par. 65-67, 111, 115, 131, 134, 136, 139, parallel responses from client devices in a time slot).

Regarding claim 7, KIM teaches the device of claim 2, wherein the channel status request poll is sent simultaneously to the plurality of user devices (par. 65-67, polling message to group of client devices).

Regarding claim 10, KIM teaches the device of claim 2, further comprising a transceiver configured to transmit and receive wireless signals (fig. 1, par. 65-67, 111, 115, wireless communication).

Regarding claim 11, KIM teaches the device of claim 10, further comprising an antenna coupled to the transceiver (fig. 1, par. 64).

Claims 3, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20130301605) and CHEN et al. (US 20020136183) as in claims 2, 12, 17 in further view of DENTENEER et al. (US 20110150004).

Regarding claims 3, 13, 18, KIM does not explicitly teach the device of claim 2, wherein the processing circuitry is further configured to determine that the second user device is not ready for data communication based on an absence of a channel status response from the second user device during a second time period.
But, DENTENEER in a similar or same field of endeavor teaches wherein the processing circuitry is further configured to determine that the second user device is not ready for data communication based on an absence of a channel status response from the second user device during a second time period (par. 54, channel adaptive transmission can be selected by choosing only a subset of stations that replied with M-CTS to build the next MIMO frame; the decision can be made based on the information gained from M-CTS, which indicating that there are stations do not reply with M-CTS).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the filed to implement the system or method as taught by DENTENEER in the system of KIM and CHEN to response with CTS or not.
The motivation would have been to exploit the MU diversity and the encoded information can be more precise, such as received SNR from each antenna.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20130301605) and CHEN et al. (US 20020136183) as in claim 2 in further view of GROSS et al. (US 20080232490).

Regarding clam 8, KIM does not teach the device of claim 2, wherein the processing circuitry is further configured to determine, based on the first channel status response, a feedback indication that the first user device has a quantity of data to be transmitted greater than a data quantity threshold.
But, GROSS in a similar or same filed of endeavor teaches wherein the processing circuitry is further configured to determine, based on the first channel status response, a feedback indication that the first user device has a quantity of data to be transmitted greater than a data quantity threshold (par. 9,10,135, determine the data packet exceed a given threshold).

The motivation would have been to provide transmission variable data length.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20130301605) and CHEN et al. (US 20020136183) as in claim 2 in further view of LIU et al. (US 20110305156).

Regarding claim 9, KIM does not explicitly teach the device of claim 2, wherein the processing circuitry is further configured to determine, based at least in part on the first channel status response that the first user device identifies the wireless channel to be clear.
But, LIU in a similar or same field of endeavor teaches wherein the processing circuitry is further configured to determine, based at least in part on the first channel status response that the first user device identifies the wireless channel to be clear (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the filed to implement the system or method as taught by LIU in the system of KIM and CHEN to using CTS as CCA feedback.
The motivation would have been to indicate channels idle/useable to reduce collision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/28/2021